Per Curiam:
We do not think the receiver was justified in appointing an agent to collect the rents under the facts disclosed in this case. The objection to the account allowing the receiver the amount paid to the agent for collecting the rents in question, namely, forty dollars and fifty-two cents, should, therefore, have been sustained. The order appealed from is, therefore, modified by sustaining the exception so far as this sum of forty dollars and fifty-two cents is* concerned, and charging the receiver with that amount, and as so modified affirmed, without costs. Present—Van Brunt, P. J.,. O’Brien, Ingraham, McLaughlin and Hatch, JJ.